Citation Nr: 1338563	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-40 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction for service-connected psoriasis, from 30 percent to a noncompensable disability rating, effective from January 1, 2010, was proper.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to July 2002 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of Hartford, Connecticut.

This matter was previously remanded by the Board for further development in February 2013.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that there are additional VA treatment records therein related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1. An October 2009 rating decision reduced the evaluation for the Veteran's service-connected psoriasis from 30% to a noncompensable disability rating,  effective January 1, 2010.

2. As of January 1, 2009, the 30 percent evaluation for the Veteran's service-connected psoriasis had been in effect for less than five years.

3. The July 2009 VA skin examination on which the reduction is based was inadequate for the purposes of reducing the evaluation assigned for service-connected psoriasis, and the preponderance of the evidence does not support a finding that the Veteran's service-connected disability underwent sustained improvement.


CONCLUSION OF LAW

The reduction of the 30 percent rating to noncompensable for the Veteran's service-connected psoriasis was improper, and the 30 percent rating is restored, effective January 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

II. Merits of the Claim

The Veteran seeks restoration of his 30 percent disability rating for his service-connected psoriasis.  Historically, the Veteran was granted service connection for this disability by way of a June 2005 rating decision; specifically, the RO granted service connection for psoriasis at a 10 percent disability rating, effective May 6, 2004.  The RO stated in this decision that "[s]ince there is a possibility of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination."  In March 2007, the RO notified the Veteran that he must report for a VA examination to revaluate his service-connected disability.  The Veteran underwent an April 2007 VA skin examination and in May 2007 the Veteran's 10 percent evaluation was increased to 30 percent, effective March 30, 2007, based on the medical evidence showing an increase in the severity of the Veteran's condition.  Again, the Veteran was notified in a June 2009 letter regarding reevaluation of his service-connected disability and he underwent another VA skin examination in July 2009.  

In an August 2009 rating decision, the RO proposed to reduce the evaluation for the psoriasis from 30 percent disabling to noncompensable.  This proposal was described in greater detail in an August 2009 notice letter to the Veteran.  In October 2009, the RO subsequently reduced the rating for psoriasis to a noncompensable disability rating, effective from January 1, 2010.  This decision was based on the findings of the July 2009 VA skin examination.  The Veteran perfected an appeal regarding whether the reduction of the disability rating was proper. 

Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.")

Governing Rules and Regulations

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzk v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R.   §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, many skin diseases will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344(a), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).

Here, the Veteran's 30 percent disability rating for psoriasis was awarded effective, March 30, 2007, and was reduced effective January 1, 2010, less than five years later.  38 C.F.R. § 3.344(c) is therefore applicable.  A reexamination disclosing improvement in the Veteran's psoriasis disability will warrant a reduction in rating. 

Diagnostic Code 7816 provides that psoriasis affecting less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Psoriasis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Turning to the facts in the instant case, as previously stated, the Veteran underwent a VA skin examination of his psoriasis in July 2009.  The examiner did not review the Veteran's claims file or medical records in conjunction with the examination. The examiner noted that the Veteran was currently being seen by a private physician, Dr. J.H., in treatment of his condition.  The examiner indicated that the Veteran had previously taken an immunosuppressant drug in treatment of his symptoms, but such treatment was discontinued because it elevated the Veteran's liver function tests.  The examiner further noted that the Veteran's symptoms worsened during the winter.  

Additionally, the Veteran submitted VA treatment records from April 2010 through June 2010 that indicated that the Veteran's topical medications were not effectively treating his condition.  Furthermore, the VA treatment records indicated that though systemic therapy was warranted, the Veteran's elevated liver function test results gave the clinician pause before prescribing such treatment.  The clinician further indicated that the Veteran's condition worsened in the fall and winter and improved in the summer.

According to the Veteran's June 2010 Notice of Disagreement, he stated Dr. J.H. was unable to heal the psoriasis before it spread.  He stated he was prescribed Betamethasone Dipropionate Cream USP 0.05 percent for several months which seemed to help but that it did not stop the psoriasis from spreading.  The Veteran stated that his condition continued to "go through cycles where for a minute time it might appear to be better, for example[,] the evaluation in July of 2009.  It has come back worse than ever since that evaluation.  It has at times for the last several months covered every portion of my exposed and unexposed surface.  It is only with daily treatment with corticosteroids for the last seven month that there is any relief." 

In February 2013, the Board determined that the July 2009 VA skin examination was inadequate for the purpose of reducing the evaluation of the Veteran's psoriasis as the July 2009 VA examiner did not describe the severity of the Veteran's symptomatology during the fall and winter months, when the symptoms are presumably worse.  Additionally, the Board determined that while the evidence suggests that the Veteran had not taken systemic medication in treatment of his psoriasis during the 12-month period preceding the examination, the evidence also suggests that this therapy may have indeed been warranted during this time, but that the Veteran could not tolerate such therapy because of elevated liver function testing.  The absence of systemic treatment for the Veteran's psoriasis, therefore, may not have represented an improvement in the Veteran's condition.

The Veteran was afforded another VA skin examination in April 2013 where it was noted that the Veteran had poor response to steroid use for treatment of this psoriasis.  It was also noted that the Veteran was on Enbrel and he developed transaminitis as a result.  The VA examiner stated that when the Veteran's skin flares up, it causes a lot of itchiness and discomfort.  The Veteran worried that his open sores could become infected.  The Veteran expressed concern about the prolonged use of immunosuppressives.  He reported to the examiner that he constantly has skin lesions more during the winter and at times during time of stress.  The Veteran stated he was treated constant/near-constantly with methotrexate and triamcinolone acetonide 0.1 percent.  A physical examination revealed the Veteran's psoriasis affected less than 5 percent of the total body area and exposed area.

Based on the April 2013 VA skin examination and the VA treatment records, an April 2013 rating decision by the Appeals Management Center granted the Veteran an increased disability rating of 60 percent disability, effective September 14, 2010.

In light of the evidence of record, and affording the Veteran the benefit of doubt,      the Board finds that sustained improvement of the psoriasis is not demonstrated.  

As stated, although the July 2009 VA skin examination was inadequate for the purpose of reducing the evaluation of the Veteran's psoriasis, the Board acknowledges the evidence of record clearly indicates that the severity of the Veteran's psoriasis changed throughout the year, with the condition at its best in summer and at its worst in the fall and winter.  The Veteran's VA skin examination was conducted in July 2009, when the Veteran's symptomatology was presumably at its mildest.  The July 2009 examiner did not describe the severity of the Veteran's symptomatology during the fall and winter months.  

The Board's February 2013 remand noted private treatment records from Dr. J.H. were absent from the record and, thus, requested that these records be obtained as they may provide information of the severity of the Veteran's symptomatology during the fall and winter months.  However, according to the record, it is reported that the Veteran stated the treatment records from Dr. J.H. would be immaterial to his claim.  As such, these records were not obtained.    

Nevertheless, the Board cannot ignore the Veteran's lay statements and he is competent to report the symptoms and impairments associated with psoriasis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Veteran has stated his symptoms were cyclical as they can improve and then severely worsen afterwards.  The Veteran further reported at the April 2013 VA skin examination that he constantly has skin lesions more during the winter and at times during periods of stress.  

In addition, the Board notes that the Veteran's disability rating has consistently increased in severity since it was initially service connected in June 2005.  As previously stated, the Veteran was initially granted a 10 percent disability rating, effective May 6, 2004, which was increased to a 30 percent disability ratting, effective March 30, 2007, and recently to 60 percent disability rating, effective September 14, 2010.  Given this continuous worsening of symptoms, the Board finds that the reduction to a noncompensable rating, effective January 1, 2010, (only to be increased to a 60 percent disability rating on September 14, 2010) casts doubt on whether the Veteran had sustained improvement of his psoriasis.

In sum, the preponderance of the evidence fails to show an actual improvement in the level of disability and that the material improvement found would be maintained under the ordinary conditions of life.  Therefore, the reduction in the Veteran's rating for psoriasis from 30 percent to 0 percent was improper, and a restoration of the prior 30 percent rating, effective January 1, 2010, is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

						(CONTINUED ON NEXT PAGE)

ORDER

The reduction of the disability rating for the Veteran's service-connected psoriasis from 30 percent to a noncompensable disability rating being improper, the 30 percent disability evaluation is restored, effective January 1, 2010, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


